On Petition for Rehearing.
Wiley, O. J.
Appellants have filed a petition for rehearing for the following reason, to wit: “The court erred in holding that the finding and judgment of the trial court is fairly supported by the weight of the evidence.”
4. In the original opinion we declined to weigh the evidence, although requested to- do so under the act of 1903 (Acts 1903, p. 338) therein cited. The basis of appellants’ argument on the petition- for rehearing is fully and frankly stated as follows: “But in cases like this, where the testimony of one or two interested witnesses is positively disputed by that of -twelve or fifteen disinterested witnesses, and it is therefore clearly apparent that on such point the weight of the evidence is against the finding of the court, we insist that the Appellate Court, acting under the statute referred to, should not hesitate to award judgment ‘according to' the clear weight of the evidence.’ ” As stated in the original opinion, appellee by his complaint sought equitable relief to enjoin appellants from emptying into. Blue river refuse matter from the said strawboard works, by reason of which the waters of'that stream were polluted and made *691noxious, to his damage, etc. He bases his right to recover damages, growing out of foul and noxious odors arising from the waters that had been polluted by the refuse matter, for the destruction of fish in the river, for material interference with the operation of the mill which he owned, for decrease in the rental value of his lands, and for polluting the water, so that it was unfit for stock to use, etc,
It will be observed that several elements of damages were to be considered by the trial court, and evidence was introduced as to all of them. From the first part of the statement quoted from appellants’ brief, it will be observed that it is admitted that upon a material point there was some evidence in support thereof. To illustrate: There was some evidence that the odors arising from the river were carried to appellee’s house, where he-lived, which was situated some distance from the river, to the discomfort of some of the residents there. True, there was other evidence which went to the fact that no such odors were noticeable; or, to state it differently, one or two witnesses testified that they did not notice any such odors. Again, there is evidence to show that the waters from the river passing in and through appellee’s mill-race, materially interfered with the operation of the mill. A number of witnesses testified that the water in the.river and in the mill-race was at times very bad. It is shown that the water, even after passing through the reservoir into the river and mill-race, was discolored when it left the reservoir. It is in evidence, without contradiction, that the appellant company used about thirty tons of straw per day, from which it obtained about twenty tons of paper, thus showing that the waste or extractive matter that passed into the stream was about eight tons per day.
Dr. Hurty, an expert, testified that the water in the river would be impure or polluted so long as it was discolored, and there is an abundance of evidence to show that the water was discolored. Dr. Hurty also testified that the effect of *692dumping such refuse in the river would he to pollute- the stream and produce, an unsanitary condition. He also testified that such refuse matters must undergo- three changes, to wit, fermentation, putrefaction and decomposition. It is further shown by the evidence that in times of freshet or during high waters the volume of the water would be- so great as to carry off the refuse matter from the mill without any serious detriment, while- in low water, when the stream was sluggish, the- deleterious effects would become more apparent. We can not tell from the record upon what element or elements of damages alleged in the complaint the trial court arrived at its conclusion, but. it is clear that there is some evidence in the record to support, appellee’s right to recover damages under some of the allegations of his complaint, and the trial court evidently considered the evidence sufficient to support its finding.
Since the- decision in this case was rendered the Supreme Oo-urt and also this court have had under consideration the very question here presented. In the recent case of Hudelson v. Hudelson (1905), 164 Ind. 694, the court, after a lengthy quotation from the case of Ft. Wayne, etc., R. Co. v. Husselman (1878), 65 Ind. 73, said: “This court, in harmony with the decision just quoted, uniformly and consistently refused to weigh conflicting evidence up to the time of the enactment of the statute of 1903 [Acts 1903, p. 338]. That act has recently been construed by this court in the case of Parkison v. Thompson [1905], 164 Ind. 609. In that case the court said: 'The statute must be given a reasonable construction, and no such interpretation should be placed thereon as will make the action of the legislature in enacting it appear absurd. * * * But certainly the legislature in passing the act did not intend that there should be a trial de novo in this or the Appellate Court upon the evidence in the case-. It was not contemplated that we should take up and examine parol or oral evidence incorporated into a bill of exceptions, and pass upon its weight, without *693any consideration or reference to the decision of the trial court., or the means afforded that tribunal for deciding questions of fact. Under our Constitution the legislature can not invest this court, in a cause appealed to it, with both appellate and original jurisdiction.’ ” Continuing in the case of Hudelson v. Hudelson, supra, the court said: “The fundamental and primary powers and duties of this court are those of a court of errors or appeals. Its functions as an appellate tribunal are essentially different from those of a trial court; and it is not within the province of the legislature to impose upon this court, in cases over which it acquires jurisdiction by appeal, powers and duties which rightly pertain to a trial court. Elliott, App. Proc., §27. If we were to attempt to. perform the task which appellants’ counsel ask us to undertake in pursuance of the provisions of the act of 1903, we would in reality perform the identical duty which the trial court discharged in passing upon the motion for a new trial. We can not weigh and determine the preponderance of conflicting oral evidence, for often-stated and obvious reasons; nor can we be lawfully required to attempt to do' so in cases before us for review on appeal. When, as in this case, the trial court has overruled a motion for a new trial involving the sufficiency of the evidence to sustain the decision upon the merits, and that ruling is assigned as error on appeal, this court is required to examine the evidence in the record. But the decision of the trial court upon the motion for a new trial will be disturbed only when the evidence upon the controlling issue is documentary, by deposition, or otherwise of such a clear and conclusive character as to enable and warrant this court to say, as a matter of law, that such decision is erroneous.” See, also, Hoosier Construction Co. v. National Bank, etc. (1905), 35 Ind. App. 270.
Under these authorities, we can not consider and weigh the evidence where there is conflict, and the petition for rehearing is therefore overruled.